EXHIBIT 10.6
 
VOTING AGREEMENT
 
THIS VOTING AGREEMENT (this “Agreement”) is entered into as of June 21, 2011, by
and among Jay Rifkin (“Rifkin”) and the stockholders of China Youth Media, Inc.,
a Delaware corporation (the “Company”), listed on the signature pages hereto
(the “Stockholders”).
 
W I T N E S S E T H:
  
WHEREAS, the Company has entered into an Agreement and Plan of Merger (the
“Merger Agreement”) dated as of June 1, 2011 with Midwest Energy Emissions
Corp., a North Dakota corporation (“Midwest”), pursuant to which at closing
China Youth Media Merger Sub, Inc. (a wholly owned subsidiary of the Company
formed for the purpose of such transaction) will merge into Midwest, which will
result in Midwest becoming a wholly-owned subsidiary of the Company;


WHEREAS, contemporaneously herewith, the parties are completing the transaction
contemplated by the Merger Agreement pursuant to which each of the Stockholders
will become the  Beneficial Owner (as defined hereinafter) of shares of Series B
Convertible Preferred Stock, $0.001 par value, of the Company (the “Company
Series B Preferred Stock”);


WHEREAS, it is a condition of the obligations of the Company under the Merger
Agreement that this Agreement be executed by the parties hereto, and the parties
are willing to execute, and to be bound by the provisions hereof.


NOW, THEREFORE, in consideration of the foregoing and the mutual promises,
representations, warranties, covenants and agreements contained herein, the
parties hereto, intending to be legally bound hereby, agree as follows:
 
 
1

--------------------------------------------------------------------------------

 
 
1.            Certain Definitions.  For purposes of this Agreement, the
following terms have the following meanings:


(a)      “Beneficially Own” or “Beneficial Ownership” with respect to any
securities means having “beneficial ownership” of such securities as determined
pursuant to Rule 13d-3 under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”); provided, however, that for the purposes of this
Agreement, the Stockholders shall be deemed to Beneficially Own only those
securities held of record by such Stockholders or over which such Stockholders
have sole voting and dispositive power. 


(b)      “Preferred Shares” means shares of the Company Series B Preferred Stock
to be Beneficially Owned by the Stockholders upon completion of the transaction
contemplated by the Merger Agreement.


(c)      “Securities” means the Preferred Shares together with any shares of the
Company Series B Preferred Stock, shares of common stock, $0.001 par value (the
“Common Stock”), of the Company, or other securities of the Company acquired by
the Stockholders in any capacity after the date hereof and prior to the
termination of this Agreement whether upon the exercise of options, warrants or
rights, the conversion or exchange of convertible or exchangeable securities, or
by means of purchase, dividend, distribution, split-up, recapitalization,
combination, exchange of shares or the like, gift, bequest, inheritance or as a
successor in interest in any capacity or otherwise.


2.             Representations and Warranties of Rifkin and the Stockholders. 
Rifkin (with respect to himself) and each Stockholder (with respect to itself)
hereby represents and warrants as follows:


(a)      Ownership of Shares.  Upon completion of the transaction contemplated
by the Merger Agreement, Rifkin and each Stockholder will be the Beneficial
Owner of the Securities set forth on the signature pages of this Agreement.  As
of the date hereof, none of Rifkin and the Stockholders Beneficially Own any
securities of the Company other than the Securities set forth on the signature
pages of this Agreement.


(b)      Authority.  Each Stockholder has the requisite power to agree to all of
the matters set forth in this Agreement, in each case with respect to all of the
Securities with no limitations, qualifications or restrictions on such power,
subject to applicable securities laws and the terms of this Agreement.


(c)      Power; Binding Agreement.  Rifkin and each Stockholder have the legal
capacity and authority to enter into and perform all of their respective
obligations under this Agreement.  This Agreement has been duly and validly
executed and delivered by Rifkin and each Stockholder and constitutes a valid
and binding agreement, enforceable against them in accordance with its terms
except that: (i) such enforcement may be subject to applicable bankruptcy,
insolvency or other similar laws, now or hereafter in effect, affecting
creditors’ rights generally; and (ii) the remedy of specific performance and
injunctive and other forms of equitable relief may be subject to equitable
defenses and to the discretion of the court before which any proceeding therefor
may be brought.


(d)      No Conflicts.  No filing with, and no permit, authorization, consent or
approval of, any governmental entity is necessary for the execution of this
Agreement by Rifkin or any Stockholder and the consummation by Rifkin and the
Stockholders of the transactions contemplated hereby.  Except as contemplated by
the Merger Agreement, none of the execution and delivery of this Agreement by
Rifkin or any Stockholder, the consummation by Rifkin or any Stockholder of the
transactions contemplated hereby or compliance by Rifkin or any Stockholder with
any of the provisions hereof shall (i) conflict with or result in any breach of
any organizational documents applicable to Rifkin or any Stockholder, if
applicable, or (ii) violate any order, writ, injunction, decree, judgment,
statute, rule or regulation applicable to Rifkin or any Stockholder or any of
Rifkin’s or any Stockholder’s properties or assets, except in the case of clause
(ii) where such violations, breaches or defaults would not, individually or in
the aggregate, materially impair the ability of Rifkin or any Stockholder to
perform this Agreement.


(e)      No Encumbrance.  Except as permitted by this Agreement, the Preferred
Shares upon issuance, at all times during the term hereof, and the Securities
will be, held by each Stockholder, or by a nominee or custodian for the benefit
of each Stockholder, free and clear of all liens, charges or encumbrances of any
kind or nature (“Liens”) except for any such Liens arising hereunder or under
applicable federal and state securities laws, other than Liens that are not
material to performance of this Agreement by any Stockholder.


(f)      Community Property.  All representations and warranties by each
Stockholder made herein are qualified in their entirety by the effects of
applicable community property laws and the laws affecting the rights of marital
partners generally.


3.             Disclosure.  Rifkin and each Stockholder hereby agrees to permit
the Company to publish and disclose in any documents and schedules filed with
the Securities and Exchange Commission, and in any press release or other
disclosure document in which the Company reasonably determines in its good faith
judgment that such disclosure is required by law, including the rules and
regulations of the Securities and Exchange Commission, or appropriate, in
connection with the Merger Agreement and any transactions related thereto, each
of Rifkin’s and the Stockholder’s identity and ownership of  Company Securities
and the nature of Rifkin’s and such Stockholder’s commitments, arrangements and
understandings under this Agreement.


 
2

--------------------------------------------------------------------------------

 
 
4.             Transfer And Other Restrictions.  Prior to the termination of
this Agreement, each Stockholder agrees not to, directly or indirectly:


(a)      except pursuant to the terms of the Merger Agreement or any related
agreement thereto, offer for sale, sell, transfer, tender, pledge, encumber,
assign or otherwise dispose of, or enter into any contract, option or other
arrangement or understanding with respect to or consent to the offer for sale,
sale, transfer, tender, pledge, encumbrance, assignment or other disposition of
any or all of the Securities or any interest therein;


(b)      grant any proxy or power of attorney, deposit any of the Securities
into a voting trust or enter into a voting agreement or arrangement with respect
to the Securities except as provided in this Agreement; or


(c)      take any other action for the purpose of making any representation or
warranty contained herein untrue or incorrect or of preventing or disabling
Rifkin or any Stockholder from performing its obligations under this Agreement.


5.           Voting Agreement and Irrevocable Proxy.  Each Stockholder hereby
covenants and agrees that, during the term of this Agreement, at every annual,
special or adjourned  meeting of the stockholders of the Company and in every
written consent in lieu of such  meeting, all of the Preferred Shares and other
Securities of the Company  that are now, or at any time in the future, owned of
record or beneficially by each of the Stockholders, shall be voted (or caused to
be voted) as may be directed by Rifkin in his sole and absolute discretion, on
the following specific matters, namely any amendments to the articles of
incorporation of the Company, any mergers, sales of substantially all of the
assets, and increases in the number of authorized shares or issuance of any
additional shares of preferred stock, provided, however, Rifkin shall not have
the right to vote the Preferred Shares and other Securities Owned Beneficially
by the Stockholders with respect to any reverse stock split of the Company’s
Common Stock in an amount up to 1-for-61.  Each Stockholder, as a holder of the
Preferred Shares and any other Securities, shall be present in person or by
proxy at all meetings of stockholders of the Company so that all of the
Preferred Shares and any other Securities owned by each of the Stockholders are
counted for purposes of determining the presence of a quorum at such
meeting.  Each Stockholder agrees to grant and deliver to Rifkin an irrevocable
proxy in the form attached hereto as Annex I (the “Proxy”), which shall be
irrevocable to the fullest extent permitted by applicable law, with respect to
voting of the Securities as provided for herein, at every annual, special
or  adjourned  meeting of the stockholders of the Company and in every written
consent in lieu of such  meeting, provided, however, that, the Proxy shall
automatically terminate and be revoked upon termination of this Agreement
pursuant to Section 7 hereof.
 
6.           Legends.  Each certificate representing any of the Preferred Shares
and any other Securities of the Company that are now, or at any time in the
future, Beneficially Owned by any of the Stockholders, shall be endorsed with a
legend reading substantially as follows:


“THE SECURITIES EVIDENCED HEREBY ARE SUBJECT TO A VOTING AGREEMENT AND
IRREVOCABLE PROXY (A COPY OF WHICH IS ON FILE AT THE OFFICE OF THE COMPANY AND
IS AVAILABLE UPON REQUEST), AND BY ACCEPTING ANY INTEREST IN SUCH SHARES THE
PERSON ACCEPTING SUCH INTEREST SHALL BE DEEMED TO AGREE TO AND SHALL BECOME
BOUND BY ALL THE PROVISIONS OF SUCH VOTING AGREEMENT AND IRREVOCABLE PROXY.  ANY
ATTEMPTED SALE, TRANSFER, PLEDGE, HYPOTHECATION OR OTHER DISPOSITION OF THE
SECURITIES REPRESENTED BY THIS CERTIFICATE NOT IN COMPLIANCE WITH THE TERMS AND
CONDITIONS OF SUCH AGREEMENT AND PROXY SHALL BE VOID AND OF NO FORCE AND
EFFECT.”
 
 
 
3

--------------------------------------------------------------------------------

 
 
7.             Termination.  This Agreement shall terminate upon the earliest to
occur of (a) 24 months, (b) 6 months after the Company or Midwest has (i) raised
a minimum of $5,000,000 USD from the Closing Date as defined in the Merger
Agreement, or (ii) achieved an annualized EBITDA of $1,000,000 as evidenced on
annual audited financial statements, or (c) the agreement of all parties hereto
to terminate this Agreement.


8.             Miscellaneous.


(a)          Entire Agreement.  This Agreement (including the Proxy referred to
herein) constitutes the entire agreement and supersedes all other prior
agreements and understandings, both written and oral, among the parties, or any
of them, with respect to the subject matter hereof.


(b)          Successors and Assigns.  This Agreement shall be binding upon,
inure to the benefit of and be enforceable by each party and such party’s
respective heirs, beneficiaries, executors, representatives and permitted
assigns.


(c)           Amendment and Modification.  This Agreement may not be amended,
altered, supplemented or otherwise modified or terminated except upon the
execution and delivery of a written agreement executed by all of the parties
hereto.


(d)          Notices.  All notices and other communications hereunder shall be
in writing and shall be deemed given if delivered personally or by overnight
commercial delivery service, or sent via facsimile (receipt confirmed) to the
parties at the following addresses or facsimile numbers (or at such other
address or facsimile numbers for a party as shall be specified by like notice):


(i)           If to Rifkin, to:


Jay Rifkin
c/o Kaye Cooper Fiore Kay & Rosenberg, LLP
30A Vreeland Road, Suite 230
Florham Park, New Jersey 07932
Facsimile:  (310) 659-9629


(ii)           If to the Stockholders, to the addresses and facsimile numbers
set forth for such Stockholders on the signature pages hereto.


(e)          Severability.  In the event that any provision of this Agreement or
the application thereof, becomes or is declared by a court of competent
jurisdiction to be illegal, void or unenforceable, the remainder of this
Agreement will continue in full force and effect and the application of such
provision to other persons or circumstances will be interpreted so as reasonably
to effect the intent of the parties hereto. The parties further agree to replace
such void or unenforceable provision of this Agreement with a valid and
enforceable provision that will achieve, to the extent possible, the economic,
business and other purposes of such void or unenforceable provision.


(f)           Other Remedies; Specific Performance.  Except as otherwise
provided herein, any and all remedies herein expressly conferred upon a party
will be deemed cumulative with and not exclusive of any other remedy conferred
hereby, or by law or equity upon such party, and the exercise by a party of any
one remedy will not preclude the exercise of any other remedy. The parties
hereto agree that irreparable damage would occur in the event that any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that the
parties shall be entitled to seek an injunction or injunctions to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
hereof in any court of the United States or any state having jurisdiction, this
being in addition to any other remedy to which they are entitled at law or in
equity.
 
 
4

--------------------------------------------------------------------------------

 
 
(g)           No Waiver; Remedies Cumulative.  No failure or delay on the part
of any party hereto in the exercise of any right hereunder will impair such
right or be construed to be a waiver of, or acquiescence in, any breach of any
representation, warranty or agreement herein, nor will any single or partial
exercise of any such right preclude other or further exercise thereof or of any
other right. Except as otherwise provided herein, all rights and remedies
existing under this Agreement are cumulative to, and not exclusive to, and not
exclusive of, any rights or remedies otherwise available and the exercise by a
party of any one remedy will not preclude the exercise of any other remedy.


(j)           Governing Law and Venue.  This Agreement shall be governed and
construed in accordance with the laws of the State of Delaware, without giving
effect to the principles of conflict of law thereof.  In addition, each of the
parties hereto: (i) consents to submit itself to the personal jurisdiction of
any state court of competent jurisdiction in the event any dispute arises out of
this Agreement; and (ii) agrees that it will not attempt to deny or defeat such
personal jurisdiction by motion or other request for leave from any such court.


(k)           Descriptive Heading.  The descriptive headings used herein are for
reference purposes only and will not affect in any way the meaning or
interpretation of this Agreement.


(l)            Expenses.  All costs and expenses incurred in connection with
this Agreement and the transactions contemplated hereby shall be paid by the
party incurring such expenses.


(m)          Counterparts.  This Agreement may be executed in one or more
counterparts, and by facsimile, all of which shall be considered one and the
same agreement and shall become effective when one or more counterparts have
been signed by each of the parties and delivered to the other party, it being
understood that all parties need not sign the same counterpart.


[Signature Pages Follow]

 
5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Rifkin and the Stockholders have caused this Agreement to be
duly executed as of the day and year first written above.
 

 
RIFKIN:
           
By:
/s/Jay Rifkin       Jay Rifkin      
Shares Beneficially Owned:

157,550,144 shares of Company Common Stock
              STOCKHOLDERS:       3253517 Nova Scotia Limited               /S/
Richard MacPherson       By: Richard MacPherson       Its:  Chief Executive
Officer               Shares Beneficially Owned:
8,215 shares of Company Series B Preferred Stock
      Address       ______________________________________
______________________________________       Facsimile: (___) _______  

  
 
 
6

--------------------------------------------------------------------------------

 


ANNEX I
FORM OF IRREVOCABLE PROXY
 
The undersigned stockholder of China Youth Media, Inc., a Delaware corporation
(the “Company”), hereby irrevocably (to the fullest extent permitted by
applicable law) constitutes and appoints Jay Rifkin  (“Rifkin”) individually, as
the sole and exclusive agent, attorney and proxy of the undersigned, with full
power of substitution and re-substitution, to the full extent of the
undersigned’s right, with respect to the Securities (as defined in the Voting
Agreement dated as of the date hereof (the “Voting Agreement”) by and among
Rifkin and the stockholders of the Company listed on the signature pages
thereto) which the undersigned stockholder Beneficially Owns (as defined in the
Voting Agreement) until the termination of the Voting Agreement pursuant to its
terms.  Capitalized terms used and not defined herein have the respective
meanings ascribed to them in the Voting Agreement.  Upon the execution hereof,
all prior proxies given by the undersigned with respect to the matters set forth
below are hereby revoked and no subsequent proxies will be given.


This Proxy is irrevocable, is coupled with an interest, and is granted pursuant
to the Voting Agreement, and is granted in consideration of the Company and
Midwest entering into the Merger Agreement.  This Proxy is executed and intended
to be irrevocable to the fullest extent permitted by applicable law. 


The attorney and proxy named above is empowered to exercise all voting rights
(including, without limitation, the power to execute and deliver written
consents with respect to the Securities) of the undersigned at any time prior to
termination of the Voting Agreement at every annual, special or adjourned
meeting of the stockholders of the Company and in every written consent in lieu
of such meeting, on the following specific matters, namely any amendments to the
articles of incorporation of the Company, any mergers, sales of substantially
all of the assets, and increases in the number of authorized shares or issuance
of any additional shares of preferred stock, provided, however, the attorney and
proxy named above shall not have the right to vote the Securities Beneficially
Owned by the Stockholders with respect to any reverse stock split of the
Company’s Common Stock in an amount up to 1-for-61.


Any obligation of the undersigned hereunder shall be binding upon the successors
and assigns of the undersigned.
 
This Proxy is coupled with an interest and is irrevocable to the fullest extent
permitted by law.
 
Dated: June 21,, 2011
Signature of Stockholder:
         
3253517 Nova Scotia Limited
 
         
/S/ Richard MacPherson
   
By:     Richard MacPherson
   
Its:     Chief Executive Officer
 

 



 
7

--------------------------------------------------------------------------------

 
